Citation Nr: 0906736	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 Regional Office (RO) in 
Cleveland, Ohio rating decision, which granted the claim for 
service connection for post-traumatic stress disorder (PTSD), 
assigning a disability rating of 30 percent.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as anxiety, 
depression, "low" affect, flashbacks, nightmares, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

Since the RO assigned a 30 percent disability rating at issue 
here for the Veteran's service-connected disability and the 
Board is granting an increased rating to 50 percent for the 
entire appellate time period, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the Veteran an appropriate VA examination in 
March 2004.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's PTSD since he was last examined.  The Veteran has 
not reported receiving any recent treatment specifically for 
this condition, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  Although the representative has 
argued that consideration should be given to a new 
examination, the representative pointed only to the age of 
the examination, and not to any evidence suggesting a change 
in disability since that time.  However, the duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating Claim

The Veteran was awarded service connection for PTSD in a July 
2004 rating decision and assigned a 30 percent disability 
rating.  The Veteran claims the rating does not accurately 
depict the severity of his current condition.  

As this claim is on appeal from a rating that granted service 
connection and assigned an initial rating, "staged" ratings 
may be assigned, if warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2008).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

38 C.F.R. § 4.130, DC 9411 (2008). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a Veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the medical files show the Veteran was 
diagnosed with PTSD possibly as early as mid-2001 and 
certainly by December 2002.  Around the time of his initial 
diagnosis, the Veteran's GAF score was in the 40 to 45 range.  
Thereafter, the Veteran received a VA medical examination in 
March 2004, wherein he received a GAF score of 52.  Following 
the VA examination, during subsequent VA treatment he 
received a GAF score of 45 in August 2005.  The DSM-IV 
provides for a GAF rating of 41-50 for serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole support an increased rating for 
the Veteran's PTSD to 50 percent, but no more. 

The Veteran filed his claim for entitlement to service 
connection for PTSD in August 2001.  At that time he was 
receiving treatment from the VA for alcohol dependency and, 
as part of the alcohol treatment, also received psychological 
treatment.  The Veteran's treating psychiatrist noted 
complaints of flashbacks, nightmares, and trouble sleeping.  
Furthermore, the psychiatrist noted a GAF score of 45 on 
admission, but not on discharge, although he noted 
improvement of the Veteran's condition with medication and 
treatment.  The Veteran received psychiatric treatment from 
the VA after discharge from the alcohol treatment program.  
In March 2003, the Veteran's treating physician noted a GAF 
score of 40-45 and noted a diagnosis of PTSD, but did not 
list any of the Veteran's complaints or symptoms.  In October 
2003, it was noted that the Veteran had PTSD and had been 
unable to work for many years.  February 2004, the treating 
physician noted that the Veteran had not worked since 1995, 
likely due to some combination of alcohol dependency and his 
PTSD.

The Veteran was afforded a VA examination in March 2004.  At 
that time the Veteran complained of nervousness, nightmares, 
trouble sleeping, depression, and anxiety.  The Veteran also 
stated that he had a "fair" relationship with his children, 
but no relationship with his ex-wife and also noted a lack of 
hobbies.  It was noted that he had worked as a construction 
worker for five or six years, and than as a truck mechanic 
for another five or six years.  He then went to work for the 
irrigation department as an irrigation worker until he quit 
due to a back injury in 1995.  He reportedly had not worked 
since that time.  The physician observed no impairment in 
thought processes or communication, no evidence of delusions 
or hallucinations, adequate eye contact, no suicidal or 
homicidal thoughts, independence in activities of daily 
living (with appropriate hygiene), orientation to person, 
place and time, intact short- and long-term memory, no 
obsessive or ritualistic behavior, and no evidence of 
impaired impulse control.  Based on the initial observations, 
the examining physician referred the Veteran for psychometric 
testing.  Based on review of the claims file, the Veteran's 
psychological assessment "suggests moderate to severe 
psychopathology."  The reviewer noted that the Veteran 
complained of mental confusion, deviant thinking, feelings of 
alienation, anxiety, mental somatic symptoms, sleep 
disturbances, persecutory ideation, bizarre sensory 
experiences, social isolation, antisocial attitude, and 
behavioral difficulties.  It was found that these symptoms 
resulted in significant social and occupational impairment.   
The examiner noted a GAF score of 52.

The Veteran was seen again at the VA for treatment in April 
and August 2005, and did not show up for multiple additional 
scheduled appointments.  These examinations noted no 
significant change in the Veteran's condition.  In August 
2005, however, his treating physician raised the dosage of 
his related medication.  The physician also noted a 
provisional GAF score of 45.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the Veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
50 percent disability rating.  See 38 C.F.R. § 4.7 (2008).  

The Veteran's PTSD symptoms include mood disturbances such as 
anxiety, subjective feelings of stress, depression and 
significant sleep disturbances.  He has exhibited mood 
congruent "low" affect during psychiatric treatment.  The 
Veteran also complains of flashbacks, nightmares and trouble 
sleeping; while his treating professionals have noted 
persecutory ideation and bizarre sensory difficulties. 

The Veteran's psychiatric symptoms also resulted in social 
isolation and detachment from others.  The Veteran reported 
no significant participation in hobbies or other activities.  
The Veteran's familial relationships with his children are 
"fair," but he has been separated from his wife since 1995 
and has no continuing relationship with her.  However, while 
he experiences significant social impairment, his PTSD is not 
shown to be manifested by a total inability to establish and 
maintain effective relationships so as to warrant a 70 
percent rating.

Aside from the March 2004 examination, wherein the Veteran 
was assigned a GAF score of 52, the Veteran has routinely 
been assigned a GAF score in the 40 to 45, or "serious" 
symptoms, range.  However, the Board places more weight on 
the specific clinical findings, which show that his PTSD is 
manifested by symptoms such as "low" affect, disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  This is 
exactly the criteria for a 50 percent rating.

Overall, since the Veteran has several of the criteria for a 
50 percent rating, the Board concludes his overall level of 
disability more nearly approximates that consistent with a 50 
percent rating.  As explained above, the medical evidence 
supports the Board's conclusion that a higher rating is 
warranted.  

The Board further notes, the VA outpatient treatment records 
indicate on-going medical and psychiatric treatment for PTSD.  
As explained in more detail above, the symptoms throughout 
the Veteran's treatment are consistent.  For this reason, 
staged ratings are not applicable.  See Fenderson, supra.

A rating greater than 50 percent would not be appropriate 
because the Veteran does not have severe or total social and 
occupational impairment.  Although the Veteran clearly has a 
serious disability, he exhibits few, if any, of the symptoms 
noted as applicable for a 70 or 100 percent rating.  He does 
not exhibit illogical, obscure or irrelevant speech.  He is 
not in a near-continuous state of panic, depression or 
disorientation.  He does not experience hallucinations.  He 
has never exhibited impairment in thought processes or 
communication.  He does not exhibit inappropriate behavior.  
His personal hygiene is appropriate.  There is no objective 
evidence of disorientation.  He does have some social 
isolation, but he has an overall fair relationship with his 
children.  

The Board notes the Veteran has not worked since 1995 and 
that it was suggested on several occasions in treatment 
records that this was due to his PTSD.  However, during his 
VA examination, the Veteran reported that he stopped working 
in 1995 due to a back injury at work.  Prior to that time, he 
had worked for several years each in construction, as a 
mechanic, and then in irrigation.  Although the VA examiner 
did also note his own opinion that the Veteran's PTSD 
resulted in significant occupational impairment, the Board 
notes that the 50 percent rating assigned herein is a 
recognition that of significant industrial impairment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The examiner did not 
suggest, however, that the Veteran's PTSD is of such severity 
as to result in total occupational impairment, and, in fact, 
the specific clinical findings noted during that examination 
and in the Veteran's treatment records do not suggest such a 
degree of disability.

In summary, the reasons and bases set forth above, the Board 
concludes that a 50 percent rating, but no more, is warranted 
for the Veteran's PTSD for the entire period of this appeal.  
See Fenderson, supra.  To this extent, the benefit sought on 
appeal is granted.  


ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD is granted, subject to the laws and regulations 
controlling the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


